Citation Nr: 0513201	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for aortic stenosis.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961, and from October 1981 to March 2000.  The 
record also indicates that he had Reserve duty from September 
1961 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The RO, in relevant part, denied 
service connection for aortic stenosis.  The veteran timely 
perfected an appeal of this determination to the Board.  In 
November 2003, the Board remanded the appeal for further 
development.

The veteran was scheduled for a June 2002 personal hearing at 
the RO; however, the record shows that he requested that his 
hearing be cancelled and the record does not indicate that he 
desires a new hearing.  


FINDING OF FACT

The medical evidence clearly and unmistakably shows that the 
veteran's aortic stenosis preexisted service and did not 
increase in severity during service.


CONCLUSION OF LAW

Aortic stenosis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1111, 1112, 
1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004); VAOPCGPREC 3-2003 (Jul. 16, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
February 2002 letter, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection.  In addition, VA provided the veteran 
with a copy of the appealed April 2001 rating decision, April 
2002 Statement of the Case, November 2003 Board Remand, and 
January 2005 Supplemental Statement of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  In a March 2004 letter, VA again informed the 
veteran of the information and evidence necessary to 
substantiate his claim.

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in both February 2002 and March 
2004 letters, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  In the March 2004 letter, VA also asked the 
veteran to inform VA of any additional information or 
evidence relevant to his claim.  Thus, the Board finds that 
the veteran was informed of the evidence he was responsible 
for submitting and the evidence VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board also finds that the veteran was informed that he 
could submit any records in his possession relevant to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  The Board notes that 
in a correspondence dated in May 2003 the veteran stated that 
he underwent a physical examination in conjunction with a 
claim filed with the Social Security Administration (SSA) and 
requested that VA obtain those records.  The Board finds, 
however, that the duty to assist does not attach to obtaining 
the SSA records in this case.  The U.S. Court of Veterans 
Claims has indicated that a SSA determination is pertinent to 
a determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  In this case, however, the critical 
issue is not whether the veteran is employable but whether 
the veteran's aortic stenosis preexisted service or was 
aggravated by service.  Thus, an examination conducted for an 
SSA determination would have no relevance in this case.  See 
U.S.C.A. § 5103A.  Accordingly, the Board determines that a 
remand in this case to attempt to obtain the above SSA 
records pertaining to a SSA determination is not necessary.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the original rating decision; however, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the February 2002 and March 2004 letters, along with the 
above-mentioned correspondences, and readjudicated his claim 
in April 2002 and January 2005.   Under the circumstances in 
this case, the Board finds that the veteran has received the 
notice and assistance contemplated by law and adjudication of 
his claim poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, supra.  

Factual Background

The veteran's service medical records for his first period of 
active duty service from September 1959 to September 1961 are 
negative for a diagnosis of or treatment for aortic stenosis.  

The veteran entered the Army Reserves in September 1969.  A 
December 1969 quadrennial examination reflects normal heart 
findings, negative chest X-ray, and no evidence of defects.  
A March 1974 quadrennial examination notes normal heart 
findings and negative chest X-ray.  A February 1978 
quadrennial examination notes a systolic murmur, negative 
chest X-ray, and abnormal EKG (electrocardiogram) with a note 
that the veteran will be seen by his private cardiologist.  A 
February 1978 cardiology consult reflects an impression of 
aortic stenosis, mild to moderate, congenital.  A September 
1981 quadrennial examination notes a systolic murmur, 
negative chest X-ray, and LVH (left ventricular hypertrophy) 
on EKG.  

The veteran entered his second period of active duty service 
in October 1981.  A March 1982 community hospital short stay 
record reflects a diagnosis of aortic stenosis made 4 years 
prior to admission and a current final diagnosis of syncopal 
episode after exercise secondary to aortic stenosis.  An 
April 1982 entry in the service medical records reflects an 
impression of syncope secondary to worsening aortic stenosis.  
A subsequent April 1982 entry reflects the need for cardiac 
catheterization.  An August 1982 narrative summary reflects 
cardiac catheterization in May 1982, a diagnosis of 
congenital bicuspid aortic valve with calcific aortic 
stenosis, and an aortic valve replacement in June 1982.  

Subsequent service medical records reflect Coumadin therapy 
and follow-up for bicuspid aortic valve status post aortic 
valve replacement.  At an August 1982 examination the veteran 
reported that he was in good health with no shortness of 
breath and no pain or pressure in the chest.  X-rays showed a 
prosthetic valve but was otherwise within normal limits.  A 
June 1990 cardiology consult shows that the veteran has been 
asymptomatic and had excellent exercise tolerance.  A July 
1991 cardiology consult shows that the veteran was 
asymptomatic with good exercise tolerance.  At a January 1993 
quadrennial examination the veteran reported that he was in 
good health with no shortness of breath and no pain or 
pressure in the chest.  A January 1993 cardiology consult 
shows that the veteran was asymptomatic with good exercise 
tolerance and an unremarkable physical examination.  A March 
1993 treatment note reflects that the veteran was stable.  An 
August 1993 note reflects that the veteran was doing well.  A 
June 1997 note reflects that the veteran was stable.  A 
September 1997 note reflects that the veteran felt well and 
was stable.  At a February 1998 periodic examination the 
veteran reported that he was in good health with no shortness 
of breath and no pain or pressure in the chest.  An October 
1999 note reflects that he was stable.  Lastly, the veteran's 
retirement examination report reflects aortic valve 
replacement in 1982 and Coumadin treatment.  

In addition, a December 1986 letter reflects that the Army 
Physical Evaluation Board found the veteran to be physically 
fit for active military service.  The letter reflects that 
the veteran should not be subjected to mandatory strenuous 
physical activity and that physical activity will be 
accomplished at this own pace as directed by his physician.  
Accordingly, a February 1987 physical profile report reflects 
that the veteran should not be subjected to mandatory 
strenuous physical activity and that physical activity will 
be accomplished at his own pace as directed by his physician.  
Subsequent August 1988, April 1989, January 1993, and 
February 1998 physical profile reports reflect that the 
veteran should not be subjected to mandatory strenuous 
physical activity; that he should be allowed to run on his 
own pace and distance, and that he should be allowed to 
perform push-ups and sit-ups at his own pace and as many as 
he can do without a stop clock.

Post service, an August 2000 VA examination report provides 
diagnoses of (1) aortic stenosis, (2) status post aortic 
valve replacement in 1982, and (3) chronic anticoagulation 
due to diagnosis (2).

VA treatment notes from August 2000 to April 2002 reflect 
treatment for aortic valve disorder, anticoagulation, 
hyperlipidemia, proteinuria, and hypertension.

Private medical records from O.M. Roman, MD, dated in October 
2001 show assessments of calcified mitral valve; prosthetic 
aortic valve; mild regurgitation on mitral, aortic, 
tricuspid, and pulmonary valves; small plaque formation but 
no obstruction on the left internal carotid artery; and right 
carotid artery and branches free of disease.  Additional 
records from Dr. Roman dated in May 2003 show assessments of 
mild left ventricle hypertrophy, sclerotic aortic root, 
calcified mitral valve, mild to moderate aortic valve 
regurgitation, aortic prosthetic aortic valve with mild 
stenosis, mild mitral valve regurgitation, mild tricuspid 
valve regurgitation, and ejection fraction of 55 to 60 
percent.

Finally, in November 2003, the Board remanded the appeal for 
a VA examination to determine the date of onset of the aortic 
stenosis and whether the disease preexisted service and, if 
so, whether the disease was aggravated.  In relevant part, 
the Board asked the examiner to state whether the veteran's 
aortic stenosis was congenital and, if so, whether it 
increased in disability during a period of active service; 
and whether the veteran's aortic stenosis was an acquired 
condition and, if so, whether is had its onset during a 
period of active service.  

Accordingly, the veteran underwent a VA examination in March 
2004.  The examination report begins with a review of the 
record, highlighting the February 1978 cardiology evaluation 
of the heart murmur that provided a diagnosis of aortic 
stenosis, mild to moderate, congenital.  The examiner notes 
that additional physical examinations between 1978 and 1981 
showed no complaints related to the heart condition and no 
changes in physical activity.  The examiner observes that the 
veteran continued to be active and asymptomatic until March 
1982 when he suffered a syncopal episode and underwent 
cardiac catheterization in May 1981 that revealed heavily 
calcified bicuspid valve with severe aortic stenosis.  The 
examiner then notes that the veteran underwent aortic valve 
replacement in June 1982 and was started on chronic 
anticoagulation, and that an August 1982 stress test was 
reported as normal.  The examiner then observes that the 
veteran remained in the Army with a limited profile without 
strenuous physical activity and that the veteran remained 
essentially asymptomatic in March 1985.  The examiner points 
out that the veteran's retirement examination reported the 
aortic valve replacement with a loud S2 at the aortic area 
but that the physical examination was otherwise unremarkable, 
and that the veteran reported no cardiovascular symptoms at 
the August 2000 VA examination.  The examiner also observes 
that private medical records show an October 2001 EKG 
reflecting that the prosthetic valve was functioning well, 
and a September 2002 VA outpatient clinic note shows no 
cardiovascular symptoms.  

The examiner then notes the veteran's subjective medical 
history, which essentially mirrors the evidence of record.  
The examiner observes the veteran's current complaints of 
dyspnea on exertion upon climbing a flight of stairs since 
about one year ago.  The veteran denied paroxysmal nocturnal 
dyspnea, orthopnea, and leg swelling.  The examiner reported 
that current EKG showed normal sinus rhythm with sinus 
arrhythmia and nonspecific T-wave abnormalities.  The 
examiner diagnosed the veteran with (1) congenital bicuspid 
aortic valve stenosis, (2) status post aortic valve 
replacement due to (1), and (3) chronic anticoagulation due 
to (2).  The examiner then states that the veteran's aortic 
stenosis is congenital and refers to a definition of 
congenital in Harrison's Textbook of Medicine, 13th edition, 
stating that congenital bicuspid aortic valve is included.  
The examiner opines that the available evidence indicates 
that the veteran's aortic stenosis was not aggravated during 
any of his periods of active service.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2004).  However, VA's Office of General 
Counsel has held that service connection may be granted for 
diseases, but not defects, of congenital or developmental 
origin.  See VAOPGCPREC 82-90.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

After a careful review, the Board finds that the evidence of 
record clearly and unmistakably shows that the veteran's 
aortic stenosis existed prior to service.  In this regard, 
the Board notes that the veteran's service medical records 
for his first period of active service do not note aortic 
stenosis.  The Board observes, however, that his service 
medical records for his period of Reserve service and his 
second period of active service, as well as the March 2004 VA 
examination report, indicate that the veteran's aortic 
stenosis is congenital.  None of the evidence of record 
suggests that the veteran's aortic stenosis is not congenital 
or that it did not exist prior to entry into service.  

The Board next finds that the evidence of record clearly and 
unmistakably shows that the veteran's congenital aortic 
stenosis was not aggravated by active military service.  In 
support of this conclusion, the Board relies on numerous 
service medical records from his active and Reserve service, 
post-service VA and private medical records, and the March 
2004 VA examination report.  The Board notes that the veteran 
underwent an aortic valve replacement during service; 
however, the Board observes that subsequent service medical 
records show that he was stable and doing well on Coumadin.  
The Board also acknowledges that his physical profile reports 
reflect some restrictions on physical activity; however, the 
Board observes that they did not prevent him from engaging in 
physical activity.  Moreover, in December 1986 the Army 
Physical Evaluation Board found the veteran to be physically 
fit for active military service.  Indeed, the veteran was 
able to remain on active service for almost 20 years after 
the surgery.  Additionally, neither post-service VA nor 
private medical reports show that the veteran's aortic 
stenosis was aggravated in service.  Moreover, the March 2004 
VA examiner concluded that the veteran's aortic stenosis was 
not aggravated during any of his periods of active service.  
In this regard, based on the Board's November 2003 Remand 
instructions to the examiner, the Board determines that the 
examiner found that the veteran's aortic stenosis did not 
increase in disability during a period of active service.  
Furthermore, the Board notes that this is the only opinion of 
record on the issue of whether the veteran's aortic stenosis 
was aggravated in service.

Because the March 2004 VA examiner's opinion is the only one 
of record, and because it is unequivocal and based on a 
review of all the medical evidence of record, including the 
claims file, the Board determines that the presumption of 
soundness is rebutted, as the examination report, in 
conjunction with all in-service and post-service reports of 
record, clearly and unmistakably establishes that the 
veteran's aortic stenosis preexisted service and was not 
aggravated in service.  Accordingly, the veteran's claim of 
entitlement to service connection for aortic stenosis is 
denied.


ORDER

Service connection for aortic stenosis is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


